Dykman, J.
This is an action for the recovery of commissions as a real--estate broker. The cause was tried at the circuit before a jury, and a verdict was rendered for the plaintiff. The defendant has appealed from the judgment entered upon the verdict, and from the order denying a motion for new trial upon the minutes. The appeal presents no scope for the action of an appellate tribunal. The testimony is somewhat contradictory, and there was room for the jury to criticise the character of both of these parties. The verdict has sufficient support in the testimony, and the judgment and order 'denying the motion for a new trial should be affirmed, with costs.